Title: To Thomas Jefferson from Gabriel Duvall, 31 May 1804
From: Duvall, Gabriel
To: Jefferson, Thomas


          
            Dear Sir,
            Comptroller’s Office, May 31. 1804.
          
          Permit me to lay the inclosed letter before You. I did not certainly know until I received it that Mr. Smyth had been an applicant for an office in the Custom house at New-Orleans. Knowing how justly he is entitled to the friendly aid of all who know him, it is taken for granted, that the recommendatory letters to which he alludes in his letter, are from very respectable Characters, & that they need no addition. I do not hesitate to add my sanction.
          It is not without reluctance that I at any time consent to an agency of this kind, but knowing Mr. Smyth’s merit & capability, I cannot refuse it.—
          I have the honour to be, with very great Respect & esteem, your obedt. Sert.
          
            G. Duvall.
          
        